DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are currently pending.

Election/Restrictions
3.	Applicant’s election without traverse of Group II, claims 11-20, in the reply filed on November 4, 2021 is acknowledged.
4.	Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 11-20 are examined on the merits.

Claim Objections
6.	Claims 11-15 are objected to because of the following informalities:  these claims depend from non-elected claims 1-5.  If the non-elected claims are cancelled then claims 11-15 will be incomplete.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 15 depends from non-elected claim 5; thus, claim 5 is evaluated under 112(b) in order to determine if claim 15 complies with 112(b).  In this case, claim 5 is indefinite because it is unclear what alcohols are encompassed by “spirit.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 11-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 2016/0022751) in view of Kim (KR 2012021944 A – English translation).
	Joo teaches a method for treating a subject with a neurodegenerative disease such as Alzheimer’s disease, Lewy body dementia, and cerebral amyloid angiopathy by administering a composition comprising steam-dried ginseng berries.  The reference teaches that the steam-dried berries are extracted with water or a C1 to C4 alcohol (see paragraphs 9, 46, 54 and the claims).  The reference does not teach that the berries or the extract is fermented.  However, the reference does teach that the active ingredient in the ginseng berry are ginsenosides (see paragraphs 11, 50, 74-75).
	Kim teaches a method for increasing the ginsenoside content in ginseng berry products by fermenting the ginseng berries with Lactobacillus plantarum (see English abstract and paragraphs 9 and 14 of the translation).  Thus, an artisan of ordinary skill would reasonably expect that the ginseng berry product used in Joo would be improved if a fermentation step as 
	While Kim does teach the use of L. plantarum, the reference does not specifically teach that the L. plantarum is the strain KCTC 14392BP.  However, both the reference strain and the claimed strain reasonably appear to be either the same or substantially the same based on the fact that both the reference strain and the claimed strain are both the same bacterial species and both are capable of fermenting ginseng berries to produce pharmaceutical ingredients. Thus, in the absence of any evidence to the contrary, the claimed strain is considered to be taught by reference.

9.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655